Citation Nr: 1742506	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  94-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability.

2.  Entitlement to a rating in excess of 30 percent for cephalgia.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29, based on hospitalization for service-connected disability in October 2010.

(The issue of service connection for traumatic brain injury (TBI) is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law
ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1991 to September 1991.  The matter of the rating assigned for cephalgia is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from an October 1992 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for cephalgia, rated 0 percent.  In August 1996, a Veterans Law Judge (VLJ) who is no longer with the Board remanded the matter for additional development.  An interim (January 1997) rating decision granted an initial 30 percent rating for cephalgia.  In September 2000 the matter was again remanded for development; an October 2001 Board decision denied the claim.  The Veteran appealed that decision to the Court, resulting a November 2002 Court Order vacating the October 2001 Board decision (finding that the Board failed to discuss whether VA's duty to notify had been met.)

VA appealed the November 2002 Court Order to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which in an April 2004 Order vacated the Court's November 2002 Order (finding that the Court had failed to take due account of the rule of prejudicial error) and remanded the matter for reconsideration.

In a June 2004 Order, the Court again vacated the Board's October 2001 decision (finding that the Board's error was not harmless), and VA again appealed to the Federal Circuit.  In March 2008, the Federal Circuit summarily affirmed the Court's June 2004 Order, and in November 2008 the matter was again remanded for compliance with the Court's Order.  

The matter of the rating assigned for cephalgia was again before the Board in May 2010 and March 2015, when another VLJ (who is also no longer with the Board) remanded it for additional development.  As noted in the Board's March 2015 remand, the matter of entitlement to a TDIU rating was raised during the pendency of the appeal for a rating in excess of 30 percent for cephalgia, and is thus properly before the Board as part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The matters of service connection for a variously diagnosed psychiatric disability and a temporary total rating are before the Board on appeal from March 2011 (denying a temporary total rating) and July 2012 (declining to reopen a previously denied claim of service connection for psychiatric disability) rating decisions.  In March 2015, the second VLJ reopened the claim of service connection for psychiatric disability and remanded both claims for additional development (on the merits).  

[The matter seeking a temporary total rating was addressed in a separate March 2015 Board decision (due to separate representation on that matter).  Since then, the Veteran has submitted an additional power of attorney form acknowledging the above listed attorney as his representative on the psychiatric and cephalgia issues, to include any downstream issues (such as a temporary total rating based on hospitalization due to either condition).  The Veteran's attorney has subsequently presented argument on this matter.  (See, e.g., March 2017 correspondence.)  Consequently, the matter of the temporary total rating is included in the matters addressed herein.

The Board also notes that the March 2015 Board decision indicates that a hearing was held on the matters currently on appeal.  A review of the record found the hearing was on a separate matter (increased non-service-connected pension based on the need for aid and attendance) not pertinent to the claims presently at issue; a request for a Board hearing on the matter of the rating assigned for cephalgia was withdrawn in September 2001 correspondence.] 

The matters addressed herein are now assigned to the undersigned.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board is well aware several matters on appeal were previously remanded and that at least one issue has been pending for several decades (and regrets the delay in final adjudication that is inherent with yet another remand).  Nonetheless, because prior development has been inadequate and there has not been substantial compliance with the previous remand instructions, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)

Psychiatric Disability

It appears that the record pertaining to the Veteran's psychiatric disability is incomplete.  First, a February 1993 VA treatment record indicates that the Veteran was previously seen at that clinic in April 1991, prior to his entry to active service.  Records of the Veteran's psychiatric status at that time are pertinent to his claim (and may support it, to the extent that they contradict later-offered lay reports of behavioral problems prior to service.)  

Second, the Veteran has reported that during active service he was involved in a physical altercation with a superior officer and assigned to a remedial program, which, if supported by the record, could indicate onset of psychiatric symptoms during active service.  (See November 1994 DRO hearing testimony and September 1995 VA treatment record).  Remand is required for the Veteran's service personnel record (which would document his assignments and any pertinent disciplinary actions) to be associated with his claims file.

Next, the record indicates that the Veteran has received additional private and VA psychiatric treatment, records of which have not been associated with the claims file.  In July 2014 and September 2016 correspondence, the Veteran's attorney suggested that the Veteran had received treatment from Ridgeview Hospital, Sinai Grace Hospital, Dr. Gillespie, Cambridge Behavioral Hospital and The Woods at Parkside.  Furthermore the record includes notice of May 2017 VA inpatient psychiatric treatment.  Remand is required to obtain these records for association with the claims file; VA records are constructively of record. 

(The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence, including releases for private records, requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.)

Additionally, the Board notes that the Veteran has been assigned a number of psychiatric diagnoses since separation from active service.  In its March 2015 remand, the Board instructed the VA examiner to "opine as to whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active duty" (emphasis added), and to "specifically address the ... February 2014 opinion regarding the possible onset of psychiatric symptoms during the Veteran's active duty."  On October 2015 VA examination, the examiner only addressed schizophrenia and alcohol abuse disorder as current disorders, without reconciling the prior diagnoses of record, and did not address the February 2014 private opinion.  (While the February 2014 private opinion did not acknowledge that the Veteran was found psychiatrically sound at separation, it is nonetheless favorable evidence that must be addressed.)  Consequently, remand is required for a new VA examination.  See Stegall, supra.
 
Cephalgia

The record pertinent to the Veteran's service-connected cephalgia spans 25 years and contains contradictory reports of symptom severity that have not been (medically) reconciled.  Without clinical guidance, it is not clear whether the symptoms (as reported) reflect a condition that waxes and wanes (for which "staged" ratings may be appropriate), reflect separate headache conditions (the Veteran has reported onset of additional headaches following a postservice motor vehicle accident (MVA), see, e.g.,  June 2010 records release (reporting use of headache medication and other disability following an MVA)), or reflect the Veteran's (non-expert) confusion regarding his overall medical condition (see, e.g., February 1999 VA examination report (noting Veteran's denial of any headache disability)).  Unfortunately, it appears that the record is not complete with respect to this issue, and the VA examinations of record are inadequate; the questions raised by the (contradictory) record cannot be resolved without additional development.

As noted above, it appears that the Veteran has received additional VA and private treatment, records of which have not yet been associated with the record.  In addition to the providers noted above, the Veteran provided a February 2014 private opinion from Dr. Glapinski, stating that he personally witnessed the Veteran experiencing daily headaches.  This suggests that there are outstanding treatment records from Dr. Glapinski (in addition to the February 2014 evaluation).  

Furthermore, the Veteran's attorney has previously asserted that VA failed to obtain pertinent private treatment records from Health First Medical Center, Patient Choice Home Health Care, and Home Visiting Physician.  It appears that some records from those providers were previously associated with the claims file, and it is unclear whether the attorney's correspondence refers to those records already obtained or to additional records from those providers.  Remand will afford the Veteran opportunity to (re)submit authorization for VA to obtain all pertinent private treatment records.

Furthermore, in its March 2015 remand, the Board instructed the VA examiner to opine as to the frequency and severity of the Veteran's cephalgia and the duration of any prostrating attacks, to include comment as to whether the cephalgia is productive of sever economic inadaptability.  On October 2015 VA examination, the examiner opined that the Veteran had monthly prostrating attacks that did not impact his ability to work, without resolving that apparent inconsistency.  With respect to severe economic inability, the examiner opined that the Veteran's cephalgia was "the least of his medical problems," and it is unclear whether the examiner was concluding that the Veteran's cephalgia, itself, did not produce functional impairment or whether the functional impairment caused by the Veteran's psychiatric disability was so great that it overshadows any caused by cephalgia.  Consequently, remand is required for a new examination that addresses the full record (since 1992). 

TDIU/Temporary Total Rating

The matters of entitlement to a TDIU rating and to a temporary total rating (based on hospitalization in October 2010) are inextricably intertwined with the matters of service connection for psychiatric disability and the rating assigned for cephalgia (remanded herein) and must be deferred pending resolution of those claims.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to obtain the Veteran's service personnel records and any additional STRs pertaining to treatment he received for psychiatric disability in service, to include any records of in-patient treatment in San Diego.  All facilities where such records may be stored should be searched.  If such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

2.  The AOJ should ask the Veteran to submit authorization and release forms for VA to obtain private treatment records from Drs. Gillespie and Glapinski, Ridgeview Hospital, Sinai Grace Hospital, Cambridge Behavioral Hospital, The Woods at Parkside, Health First Medical Center, Patient Choice Home Health Care, Home Visiting Physician, and any other pertinent private treatment providers.  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request).  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete, and afford him opportunity to complete it.

If he provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by a provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If a private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. §  3.158(a).

3.  In addition, any outstanding and updated records of VA treatment for the disabilities at issue must be secured for the record, to specifically include records of an April 1991 clinic visit (or any treatment prior to December 1992) and complete records of all inpatient treatment (including from May 2017).  If any of the identified VA treatment records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

4.  If the matter is not processed as abandoned under 38 C.F.R. § 3.158(a), the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist (who has not previously examined the Veteran) to assess the nature and etiology of his psychiatric disability during the period on appeal (from December 2011).  The Veteran's entire record (including this remand and all evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies must be completed.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability found.  In so doing, please reconcile the current findings with the prior diagnoses of record, including but not limited to: alcohol abuse, cocaine abuse, cannabis abuse, psychotic disorder, substance-induced mood disorder, schizophrenia, schizoaffective disorder, bipolar disorder, depression with psychotic features, personality disorder not otherwise specified, antisocial personality disorder, borderline personality disorder, and avoidant, sociopathic, immature, substance-dependent, passive, dependent, inflexible, maladaptive and borderline traits.

(b) Please identify the likely etiology for each psychiatric disability diagnosed; specifically, is it at least as likely as not (a 50% or greater probability) that such is related to (was incurred in or aggravated by) the Veteran's active service or caused or aggravated by his service-connected cephalgia?  For any psychiatric disability that is determined to not be related to active service or a headache disability, please identify the etiology considered more likely.  

The examiner should also specifically comment on any discrepancies between the psychiatric disability picture presented by VA treatment records/examination reports, that portrayed by private treatment records/opinions, and that provided in lay testimony from the Veteran (or any others), to include reconciling any discrepancies between:
 
* The Veteran's mother's lay statements regarding personality changes in the Veteran following active service (see, e.g., January 1993 VA treatment records);

* Lay reports of substance abuse prior to active service (see, e.g., January 1993 and November 1997 VA treatment records.)

* VA treatment records (e.g., January 1993 and December 1996) noting psychotic symptoms coincident with intoxication; 

* September 1993 Social Security Administration evaluation (reporting psychiatric "breakdown" during active service);

* November 1997 lay statement (reporting onset of schizophrenia symptoms and psychiatric treatment during active service);

* November 1999 VA psychological testing; 

* The favorable February 2014 private opinion; and

* Numerous inpatient admissions for treatment of schizophrenia and schizoaffective disorder.

(c) Regarding each psychiatric disability entity diagnosed, is there "clear and unmistakable" (obvious, manifest, and undebatable) evidence that such entity preexisted the Veteran's service?  Please identify any such evidence.  

(d) If the response is that a psychiatric disability entity clearly and unmistakably preexisted the Veteran's service (and such disability was manifested therein), is there clear and unmistakable evidence that the disability was NOT aggravated (i.e., permanently worsened) during service?  Please identify any such evidence.

(e) For any psychiatric disorder entity determined to have increased in severity during (been aggravated by) service, is there "clear and unmistakable" evidence that the increase was due to natural progress of the disorder?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  If the matter is not processed as abandoned under 38 C.F.R. § 3.158(a), the AOJ should arrange for the Veteran to be examined by a neurologist (who has not previously examined the Veteran) to assess the nature and severity of his service-connected cephalgia during the period on appeal (from March 1992).  The Veteran's entire record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed. 

Based on review of the record and interview and examination of the Veteran, the examiner should provide responses to the following:
(a) Please identify all symptoms associated with the Veteran's service-connected cephalgia, noting their severity, frequency, and duration. 

(b) Please indicate whether the Veteran's cephalgia is manifested by characteristic prostrating attacks, and describe the treatment regimen prescribed (and any relief/additional symptomatology that results), and the level of functioning remaining during the headaches, both with and without medication.  Please describe the frequency and duration of any characteristic prostrating attacks and specifically indicate whether the headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The explanation of rationale in response to this question should cite to the factual data in the record that support the headaches are/are not characterized by characteristic prostrating attacks and productive of severe economic inadaptability and support the findings regarding duration, frequency, and level of functioning remaining when they occur. 

(c) Please distinguish, to the extent possible, symptoms associated with the Veteran's service-connected cephalgia from those associated with any other headache disability (see, e.g., August 2004 VA treatment record noting onset of head pains following a motor vehicle accident.)

In responding to the above questions, the examiner should specifically comment on whether, when, and to what extent the symptoms and functional impairment (due to service-connected cephalgia) have worsened since 1992 or reflect discrete periods of exacerbation (if such is the case).  
The examiner should also specifically comment on, and attempt to reconcile, any discrepancies between the disability picture presented by VA examination reports, VA treatment records, private treatment records, lay statements, and (if obtained) employment records, to include (but not limited to):

* January 1993 VA treatment records (noting occasional headaches and alcoholic blackouts);

* November 1995 VA treatment record (denying any headaches); 

* December 1996 VA examination report (including lay report that headaches are accompanied by nausea, vomiting, and photophobia and have resulted in loss of consciousness and incontinence);

* February 1997 lay statement (denying any history of headaches);

* June 1997 VA treatment record (noting frequent headaches for one-and-a-half years);

* October 1997 VA treatment record (denying headaches);

* February 1999 VA examination report (Veteran cannot remember last episode of headache);

* May 2000 VA examination report (noting headaches every other day with nausea and three episodes of loss of consciousness);

* October 2001 VA treatment record (noting that past migraines are less);

* May 2003 VA treatment record (noting no history of chronic or recurrent headache);

* August 2004 VA treatment record (noting chronic head pains for 3 weeks following MVA);

* September 2004 VA examination report (noting daily headache with nausea, vomiting, blurred vision, difficulty concentration, and occasional loss of consciousness);

* September 2009 VA treatment record (migraines are making him want to hurt himself);

* June 2010 private treatment record (noting headache every other day);

* July 2012 VA treatment record (noting headaches since closed head injury in MVA); 

* August 2012 through July 2014 private treatment records (CAPAC Family Medicine) (noting frequent headaches); 

* July 2014 private opinion (daily headaches that require bedrest); 

* October 2015 VA examination report (noting daily headaches with photo/phonosensitivity, nausea, and vomiting); and

* October 2016 private opinion (symptoms due to closed head injury).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

6.  The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

